 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VLADISLAV VYACHESLAVOVICH                        No. 2:19-cv-1796 TLN DB PS
      STARCHYK,
12

13                      Plaintiff,                     ORDER DIRECTING CLERK
                                                       TO SEND MATERIALS FOR SERVICE
14           v.                                        AND REQUIRING SERVICE BY
                                                       UNITED STATES MARSHAL
15    U.S. DEPARTMENT OF HOMELAND
      SECURITY, U.S. CITIZENSHIP AND
16    IMMIGRATION SERVICES,
17                      Defendants.
18

19          Plaintiff Vladislav Starchyk is proceeding in this action pro se and in forma pauperis.

20   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28

21   U.S.C. § 636(b)(1). On September 10, 2019, plaintiff filed a complaint and a motion to proceed

22   in forma pauperis. (ECF Nos. 1 & 2.) Plaintiff’s complaint challenges the denial of plaintiff’s

23   petition for naturalization “N-400” application. (Compl. (ECF No. 1) at 6.)

24          The court is required to screen complaints brought by parties proceeding in forma

25   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

26   2000) (en banc). Here, the complaint alleges that defendants continue to deny plaintiff’s N-400

27   application due to a failure to show good moral character. (Compl. (ECF No. 1) at 6.)

28   ////
                                                      1
 1             “[D]istrict courts have limited jurisdiction over the naturalization process.” Abghari v.
 2   Gonzales, 596 F.Supp.2d 1336, 1342 (C.D. Cal. 2009). Pursuant to 8 U.S.C. § 1421:
 3                    A person whose application for naturalization under this subchapter
                      is denied, after a hearing before an immigration officer under section
 4                    1447(a) of this Title, may seek review of such denial before the
                      United States district court for the district in which such person
 5                    resides in accordance with chapter 7 of title 5. Such review shall be
                      de novo, and the court shall make its own findings of fact and
 6                    conclusions of law and shall, at the request of the petitioner, conduct
                      a hearing de novo on the application.
 7

 8   8 U.S.C. § 1421(c). Accordingly, this court “is authorized to conduct a de novo review of” such
 9   N-400 applications. Hajro v. Barrett, 849 F.Supp.2d 945, 958 (N.D. Cal. 2012).
10             Accordingly, IT IS HEREBY ORDERED that:
11             1. Plaintiff’s September 10, 2019 motion to proceed in forma pauperis (ECF No. 2) is
12   granted.
13             2. The Clerk of the Court is directed to issue process and to send plaintiff an instruction
14   sheet for service of process by the United States Marshal, one USM-285 form for each defendant,
15   a summons form, and an endorsed copy of plaintiff’s complaint filed September 10, 2019. (ECF
16   No. 1.)
17             3. Within sixty (60) days after this order is served, plaintiff shall supply the U.S. Marshal
18   all information needed by the Marshal to effect service of process. The required documents shall
19   be submitted directly to the United States Marshal either by personal delivery or by mail to:
20   United States Marshals Service, 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-
21   2030). The court anticipates that, to effect service, the U.S. Marshal will require, for each
22   defendant, at least:
23                    a. One completed summons;
24                    b. One completed USM-285 form;
25                    c. One copy of the endorsed complaint, with an extra copy for the U.S. Marshal;
26   and
27                    d. One copy of the instant order.
28   ////
                                                          2
 1           4. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on
 2   a defendant within 90 days of receiving this order the Marshal is directed to report that fact, and
 3   the reasons for it, to the undersigned.
 4           5. Within twenty (20) days after submitting the required materials to the United States
 5   Marshals Service, plaintiff shall file with this court a declaration stating the date on which
 6   plaintiff submitted the required documents to the United States Marshal. Failure to file the
 7   declaration in a timely manner may result in an order imposing appropriate sanctions.
 8           6. Within sixty (60) days after receiving the necessary materials from plaintiff the United
 9   States Marshal is directed to serve process on defendants without prepayment of costs.
10           7. Plaintiff is cautioned that the failure to comply with this order may result in a
11   recommendation that this action be dismissed.
12   DATED: March 30, 2020                           /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25   DLB:6
     DB/orders/orders.pro se/starchyk1796.serv.ord
26

27

28
                                                        3
